DISMISS and Opinion Filed January 29, 2020




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-01500-CV

                       JEFFORY G. SNOWDEN, Appellant
                                    V.
            TRACY EDMONDSON GAMBLE D/B/A FRISCO STRONG, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-02116-2018

                             MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                Opinion by Chief Justice Burns
       Appellant appeals from the trial court’s November 15, 2019 interlocutory order granting

the motion to dismiss pursuant to the Texas Citizens Participation Act (TCPA) filed by appellee,

one of three defendants. See TEX. CIV. PRAC. & REM. CODE ANN. § 27.003. The Court questioned

its jurisdiction over this appeal because only an order denying a TCPA motion is subject to an

interlocutory appeal. See id. § 51.014(a)(12). We instructed appellant to file a letter brief

addressing the Court’s concern with an opportunity for appellee to file a response. The parties

complied.

       Appellant filed a letter brief stating his notice of appeal was filed in error. He also filed a

second amended notice of appeal stating that he is appealing two interlocutory orders signed on

January 10, 2020. As stated in our letter dated January 24, 2020, appellant may not file an amended
notice of appeal to add new orders. See TEX. R. APP. P. 25.1(g) (amended notice of appeal allowed

to correct a defect or omission in an earlier filed notice of appeal).

       Appellant appealed the order granting appellee’s TCPA motion to dismiss. Because this

order is not subject to an interlocutory appeal, we dismiss this appeal. See TEX. R. APP. P. 42.3(a).




                                                    /Robert D. Burns, III/
                                                    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE



191500F.P05




                                                 –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 JEFFORY G. SNOWDEN, Appellant                     On Appeal from the 366th Judicial District
                                                   Court, Collin County, Texas
 No. 05-19-01500-CV        V.                      Trial Court Cause No. 366-02116-2018.
                                                   Opinion delivered by Chief Justice Burns.
 TRACY EDMONDSON GAMBLE D/B/A                      Justices Molberg and Nowell participating.
 FRISCO STRONG, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellee TRACY EDMONDSON GAMBLE D/B/A FRISCO
STRONG recover her costs of this appeal from appellant JEFFORY G. SNOWDEN.


Judgment entered January 29, 2020.




                                             –3–